Citation Nr: 0530112	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  00-07 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, characterized as bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1982.  She had a prior period of active duty for training 
from June 1976 to March 1977, and had subsequent service in 
the National Guard, which ended in February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claim of entitlement to 
service connection for bipolar disorder.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that a psychiatric disability, including bipolar disorder, 
was present in service, that a psychosis was manifested 
within the first post service year, or that a psychiatric 
disability is otherwise related to the veteran's period of 
active service.  

2.  Psychiatric disability did not have its onset or increase 
in severity during a period of active duty for training 
(ACDUTRA), or inactive duty for training (INACDUTRA).


CONCLUSION OF LAW

A psychiatric disability, including bipolar disorder was not 
incurred in or aggravated by active military service, nor may 
a psychosis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101(24), 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in May 
2004.  This letter provided notice of elements (1), (2), and 
(3).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOC), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in a June 2005 SSOC.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Finally, with respect to element (4), it is unclear from the 
record whether the May 2004 letter explicitly asked the 
veteran to provide "any evidence in his possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter, the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The May 2004 letter informed the 
veteran that if she wished, she could submit relevant 
information and included the necessary authorization forms if 
she wanted VA to obtain the additional evidence.  She was 
asked to let VA know if "there is any other evidence or 
information that you think will support your claim".  Under 
these circumstances, the Board is satisfied that the veteran 
has been adequately informed of the need to submit relevant 
evidence in her possession.  There is no allegation from the 
veteran that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  Although the notice 
provided to the veteran in May 2004 was not given prior to 
the first adjudication of the claim, the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and, after the notice was 
provided, the case was readjudicated in the June 2005 SSOC.  
Any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  Private and VA 
outpatient records and VA examination reports have been 
obtained, and there is no contention that additional relevant 
records have not been obtained.  The veteran has not 
indicated that she has any additional evidence to submit.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Factual Background

The veteran's active duty service medical records are 
negative for complaints of, or treatment for, any psychiatric 
disorder.  Service medical examination reports of February 
1976, February 1977, January 1983, and February 1987 are 
negative for complaints of, or treatment for, any psychiatric 
disorder.  The first service record indicating a psychiatric 
disorder is from the report of a service medical examination 
dated June 1991, during the veteran's period of Guard 
service, which indicated that the veteran had been diagnosed 
with bipolar disorder within the past year.

A June 1986 private admission note indicates that the veteran 
was admitted to the hospital with a diagnosis of 
schizophreniform disorder.

A July 1986 letter from a private physician indicates that he 
had seen the veteran for a psychiatric evaluation in June 
1986, at which time it was noted that the veteran had an 
episode about three weeks prior in which she experienced 
delusional reactions, hallucinations, and irrational and 
unusual behavior, at which time she felt that she was being 
controlled by forces outside of herself.  There was no 
history of any pre existing psychiatric disorder, and the 
veteran knew of no known precipitants to this experience.  It 
was noted that, subsequently, this confusion and psychotic 
state had cleared, and at the time of the evaluation the 
veteran's mental status examination showed no evidence of 
psychotic disorder.  The veteran was diagnosed as having had 
a brief reactive psychosis.  The physician indicated that the 
etiology of this episode could not be ascertained at the one 
visit, but possibilities included toxic episode or possible 
first episode of manic depressive disorder.

The veteran was hospitalized privately in December 1987 with 
a diagnosis of bipolar disorder, and it was proposed to rule 
out schizophrenia.  The veteran was also hospitalized at this 
same hospital from May 1988 to June 1988 with a diagnosis of 
bipolar affective disorder with psychotic features.

A December 1988 private medical record indicates that the 
veteran was hospitalized at that time with a diagnosis of 
bipolar affective disorder, depressive, with psychotic 
features.  At that time, the veteran was noted to have had 
previous psychotic episodes in December 1986, July 1987, 
December 1987, May 1988, and December 1988.  Since this time, 
there are numerous treatment records in the veteran's claims 
file indicating that the veteran has received periodic 
treatment for a bipolar disorder.

A March 1990 letter from a private physician indicates that 
the physician had been treating the veteran since January 
1990 for bipolar disorder.

A September 1990 letter from a private physician indicates 
that the veteran had bipolar affective disorder which started 
about five years previously.

VA records show that the veteran was hospitalized in April 
1998 for treatment of bipolar disorder, manic, with mood 
congruent psychosis.  It was noted that she had been 
diagnosed with bipolar disorder approximately seven years 
ago.

A letter from a private doctor dated November 1998 indicates 
that the veteran was under his care from March 1997 to June 
1998 for bipolar disorder, mixed, with psychosis.  The 
examiner indicated that the veteran's history suggested that 
the onset of this illness was prior to 1985, and that 
therefore it was his opinion that it was likely that her 
illness occurred while she was in the service.

In a statement received from the veteran apparently in 
September 2000, she relates an incident in service during 
which she felt she became hysterical.  She indicated that she 
would go for walks alone while in the service, and that she 
felt very emotional.  She also noted that the first time she 
had documentation of her illness was in 1986.

In a VA social work noted dated October 2002, the veteran 
related several incidents she reported experiencing while in 
service that she felt were initial manifestations of her 
later diagnosis of bipolar disorder.

The veteran received a VA examination in May 2004.  The 
report of that examination indicates that the veteran's 
complete claims file was reviewed.  It was noted that the 
veteran was first diagnosed with manic depressive disorder by 
a private physician, after a psychiatric evaluation in June 
1986.  The veteran's multiple hospitalizations since that 
time were noted.  The examiner noted that he could not find 
any instance prior to 1986 in any of the veteran's medial 
records that would support a diagnosis of bipolar disorder or 
that would indicate any difficulties consistent with 
precursors to bipolar disorder.  The veteran reported that 
while she was in the service, she used to believe that she 
could read minds by looking in people's eyes.  She reported 
feelings of depression, but also got excited at times.  She 
noted that she jogged a lot.  She could give no specific 
examples of or instances of feeling depressed or excited.  
She relayed an incident in service in which she was running 
and was chased by dogs.  She reported that, in 1981, while 
riding her motorcycle, she thought her Sergeant made her 
wreck just with her thoughts.  She reported that, during her 
time in Turkey, she felt her mania beginning, but she kept it 
under control.

The veteran's occupational and social history was noted.  She 
was noted to have joined the National Guard after service so 
she could get a civil service job.  She performed clerical 
work in a warehouse for nine years before she lost her job.  
When she was deemed unemployable for National Guard purposes 
due to manic depressive disorder, she was unable to retain 
her civil service job.  She is presently employed making 
pottery.  The examiner indicated again that, after a thorough 
examination of the veteran's service medical records and 
treatment records, he could find no evidence that the 
veteran's bipolar disorder was manifested prior to her 
discharge from service.  The examiner indicated that, while 
the veteran made statements regarding two possible 
hallucinations, there was simply no evidence of psychotic 
behavior in her record prior to 1986.  It was also noted that 
the veteran denied any type of self medication that would be 
indicative of an attempt to control either mania or 
depression during her enlistment in the service.  She denied 
any behavior consistent with depression or mania before 1983.  
When pressed by the examiner for any possible precursors for 
manic depressive behavior during the service, she could only 
mention jogging three times a day.  The examiner indicated 
that, in spite of a real effort to find any type of 
precursors for manic depressive behavior service during her 
service, none could be found.  Based on his interview of the 
veteran and the evidence of record, it was concluded that 
that her bipolar disorder did not begin until 1986, and did 
not begin in service.  The examiner further indicated that he 
could not find a particular event related to the veteran's 
service with the Guard that elicited or exacerbated her 
bipolar disorder.  The examiner therefore concluded that it 
was not likely that the veteran's bipolar disorder began in 
service or was aggravated by service.

The Law and Analysis

In general, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 2002); 38 C.F.R. § 3.303(a), 3.306(a) (2005).  

Where a veteran served continuously for 90 days during a 
period of war or during peacetime service after December 31, 
1946, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. § § 3.307, 3.309 
(2005).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service; the presumptive periods are not intended 
to limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); see also Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a CVA occurring during such training.  38 
U.S.C.A. 
§ 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).  

The term "active duty for training" is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) 
(2002).  The term "inactive duty for training" means, inter 
alia, duty other than full-time duty prescribed for Reserves 
or the National Guard of any state.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2005).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
When a disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303 (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for bipolar 
disorder.  In this regard, the Board notes, as did a VA 
examiner in May 2004, that there has been no evidence 
presented to indicate that the veteran was diagnosed with a 
psychiatric disorder any earlier than June 1986, nearly four 
years after the veteran's seperation from service.  That 
examiner specifically indicated that a thorough review of the 
veteran's claims file and interview with the veteran failed 
to reveal any objective medical evidence indicating that the 
veteran had any psychiatric symptomatology attributable to 
her current diagnosis of bipolar disorder in service or 
shortly thereafter.  

While a letter from a private physician dated November 1998 
indicates that it was likely that the veteran's illness 
occurred while she was in the service, that physician 
indicated that he based his opinion on the veteran's history, 
and did not apparently review the veteran's claims file 
which, as noted above, contained absolutely no evidence of 
any findings of any psychiatric disability any earlier than 
1986.  The November 1998 letter from the private physician 
did not provide supporting rationale and failed to point to 
particular service medical evidence.  While the Board may not 
ignore a medical opinion, it is certainly free to discount 
the relevance of a physician's statement.  See Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  There is no other medical 
opinion placing the onset of psychiatric disability in 
service and several medical reports not the onset of 
psychiatric disability in the mid-1980's, several years after 
her service discharge.  

The Board does not dispute that the veteran was a member of 
the National Guard when her psychiatric illness was 
exhibited.  Notwithstanding, in order to grant service 
connection for psychiatric disability based on her National 
Guard service, the disease must have been incurred during 
active duty or a period of ACDUTRA.  See 38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002).  There is no indication 
that the veteran was diagnosed with her psychiatric 
disability while on active duty or a period of ACDUTRA.  
Further, under the circumstances of this case, the veteran is 
not entitled to presumptive service connection for psychosis 
based on her National Guard service.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  

Even if psychiatric disability was first manifested during a 
period of INACDUTRA (which it was not), service connection 
would not be granted since only disability resulting from 
injury or certain other conditions warrant compensation if 
manifested during a period of INACDUTRA.  See 38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2005).  

The Board has reviewed all evidence of record and theories of 
entitlement to service connection.  The preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability, including bipolar disorder, and as 
such, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  
Accordingly, the claim for service connection is denied.  


ORDER

Entitlement to service connection for bipolar disorder is 
denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


